         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JANA BALDRIDGE                                                                 PLAINTIFF

v.                          CASE NO. 4:17-CV-00140 BSM

DEPARTMENT OF
VETERANS AFFAIRS                                                             DEFENDANT

                                         ORDER

       The Department of Veterans Affairs’s (“VA”) motion for summary judgment [Doc.

No. 19] is granted and Jana Baldridge’s case is dismissed with prejudice.

                                    I. BACKGROUND

       Baldridge is suing the VA for violating Title VII of the Civil Rights Act, the Age

Discrimination in Employment Act, and for retaliation. The undisputed facts are as follows:

       Baldridge is a 64-year-old white woman. Pl.’s Resp. Def.’s F. ¶ 1–2. She is a nurse

who began working in the psychiatric unit of the veterans hospital in 2011. Id. ¶ 3. Jennifer

Booth-Newton is a black woman who hired and supervised Baldridge. Id. ¶ 4. Baldridge

filed an EEOC Charge of Discrimination in March 2015, relating to another complaint. Id.

¶ 7. She filed the Charge of Discrimination regarding the issues herein in July 2016.

       Baldridge had surgery in July 2015 and received 240 hours of leave under the Family

and Medical Leave Act (“FMLA”). Id. ¶¶ 12, 14. Her doctor approved her to return to work

on September 22, 2015, with restrictions. Id. ¶ 15. By the time Baldridge returned to work,

she had been away for more than 240 hours, and was considered absent without leave

(“AWOL”). When she returned to work, her poor health prevented her from returning to full
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 2 of 7




duty, and the VA sent her home until she could produce a doctor’s note clearing her to return

to full duty. Id. ¶¶ 17, 35–36. Baldridge requested to have her AWOL time converted to

leave time, but the request was denied. Id. ¶¶ 19–20. She ultimately accumulated more than

200 AWOL hours.

       Baldridge was placed on an employee improvement plan in April 2016, due to her

extended AWOL time. Id. ¶¶ 38–39. She is unaware of anyone who accrued as much

AWOL without being disciplined. Id. ¶ 40. Moreover, the improvement plan noted that

Baldridge told Booth-Newton that she would not submit a doctor’s note because she “had

given them a dozen notes, and ‘[i]f they needed another note, they could go get it

themselves.’” Id. ¶ 41. Two months later, the VA issued a termination plan, providing

Baldridge one “last chance” to comply with the terms of her employment. Id. ¶¶ 43–44.

Although Baldridge signed the last chance agreement, she revoked the agreement and

resigned. Id. ¶ 45.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence


                                             2
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 3 of 7




demonstrating a genuine factual dispute requiring a trial. Id. All reasonable inferences must

be drawn in a light most favorable to the nonmoving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                     II. DISCUSSION

       Summary judgment is granted on all of Baldridge’s claims.

       A.     Race and Age Discrimination

                                     1. Direct Evidence

       Baldridge could survive summary judgment by presenting “direct evidence” of race

and age discrimination, but she has failed to do so. Direct evidence would specifically link

Booth-Newton’s alleged animus to Baldridge’s improvement plan, and would allow a

reasonable fact finder to find that an illegitimate basis actually motivated the improvement

plan. See McGinnis v. Union Pac. R.R., 496 F.3d 868, 873 (8th Cir. 2007).

       Baldridge supports her race and age discrimination claims by pointing to a comment

made by Booth-Newton in February 2015, in which she stated that she preferred to hire

young black nurses because they were not scared of the psych patients. Def.’s F., Ex. 2, Dep.

Jana Baldridge, 95:15–96:5. Although this statement is problematic, it is not direct evidence

of race discrimination for two key reasons. First, Booth-Newton hired Baldridge, and there

is a strong inference that race discrimination is not a motivating factor when the same person

hires and disciplines an employee. See Butler v. Sivyer Steel Corp., 507 Fed.Appx 642, 643


                                              3
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 4 of 7




(8th Cir. 2013) (strong inference that no racial discrimination occurred when same supervisor

hired and fired an employee); see also Jones v. Forrest City Grocery Inc., No. 4:06-cv-00944

BSM, 2008 WL 2717738 at *6 (E.D. Ark. June 26, 2008) (strong inference that

discrimination was not a factor in adverse employment action when same person hired and

fired the employee).

       Second, Booth-Newton made the statement fourteen months before Baldridge was

placed on an improvement plan, so there is a strong inference that the adverse action taken

against her was not related to the statement. See Simmons v. Oce-USA, Inc., 174 F.3d 913,

916 (8th Cir. 1999) (no “causal link” between supervisor’s racial comment and employee’s

discipline when the events were not “close in time”). This rationale also supports an

inference that the statement is not direct evidence of age discrimination.

                              2. Burden-Shifting Framework

       This section will only address Baldridge’s race discrimination claim because she

provides no indirect evidence of age discrimination.

       Baldridge may survive summary judgment by creating an inference of unlawful

discrimination under the burden-shifting framework established in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). This requires Baldridge to establish a prima facia case of

discrimination. Fields v. Shelter Mut. Ins. Co., 520 F.3d 859, 864 (8th Cir. 2008). To meet

her burden, she must show that: (1) she is a member of a protected class; (2) she was

meeting the VA’s legitimate job expectations; (3) she suffered an adverse employment


                                             4
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 5 of 7




action; and (4) similarly situated employees outside the protected class were treated

differently. Id. Further, because Baldridge is white, this is a reverse-racism case. See

Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 903 (8th Cir. 2015).

       If Baldridge establishes a prima facie case, the VA must offer evidence to show there

was a legitimate, nondiscriminatory reason for its actions. McGinnis, 496 F.3d at 873. If the

VA articulates such a reason, the burden returns to Baldridge to show the VA’s reason is

pretextual. Id.

       Baldridge has failed to establish a prima facie case of race discrimination because she

has failed to show that she was meeting the legitimate job expectations of the VA or that

similarly situated employees were treated differently. It is undisputed that Baldridge accrued

more than 200 hours of AWOL, which means that she was failing to show up for work.

Consequently, she was failing to meet the most basic expectation of employment.

Furthermore, Baldridge claims a black nurse, Ashley White, “walked off the job like [she]

was accused of doing, but was not subjected to disciplinary action.” Pl.’s Br. Opp. Def.’s

Mot. Summ. J., Doc. No. 27, at 19–20. White’s conduct, however is not comparable to

Baldridge’s conduct because White left work early on one occasion, while Baldridge failed

to appear for work for more than 200 unexcused hours.

       Even if Baldridge could establish a prima facie case of race and age discrimination,

the VA has presented a legitimate, nondiscriminatory reason for its employment action

against her. Bone v. G4S Youth Services, LLC, 686 F.3d 948 (8th Cir. 2012). The VA has


                                              5
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 6 of 7




a legitimate interest in having its employees show up for work. Reply Br. Supp. Summ. J.,

at 2.

        Baldridge has failed to show that the VA’s stated reason for placing her on an

improvement plan is pretextual. Although she provided salary information for fifteen black

employees and fourteen white employees, the records show that the white employees earn,

on average, $20,000 more than the black employees. Doc. No. 27-1. Also, her supporting

documents show that only one other white employee was disciplined by Booth-Newton. Id.

        B.     Retaliation

        Summary judgment is granted on Baldridge’s retaliation claim because there is no

causal connection between her March 2015 Charge of Discrimination and the actions taken

against her.

        To make a prima facie case of retaliation, Baldridge must show that: (1) she engaged

in statutorily protected activity; (2) an adverse employment action was taken against her; and

(3) a causal connection exists between the two events. Clegg v. Ark. Dep’t of Corr., 496 F.3d

922, 928 (8th Cir. 2007); Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034, 1042–43 (8th

Cir. 2007).

        Baldridge has failed to establish a causal connection between the filing of the March

2015 Charge of Discrimination and her placement on an improvement plan because the time

between them is too remote for there to be a causal connection. Tyler v. Univ. of Ark. Bd.

of Trs., 628 F.3d 980, 986 (8th Cir. 2011) (no inference of retaliation exists “when the time


                                              6
         Case 4:17-cv-00140-BSM Document 32 Filed 10/10/19 Page 7 of 7



gap between the protected activity and the adverse employment action is measured in

months”). Baldridge was put on the improvement plan thirteen months after she filed the

charge. Moreover, the VA’s refusal, in October 2015, to convert her AWOL to leave was

not an “adverse employment action” because it was not a change in working conditions that

caused a material employment disadvantage. See Kelleher v. Wal-Mart Stores, Inc., 817 F.3d

624, 633 (8th Cir. 2016) (examples of adverse employment actions are terminations,

reductions in pay or benefits, and changes in employment that significantly affect an

employee’s future career prospects). It is undisputed that the VA was not required to convert

Baldridge’s AWOL time to leave time and that Baldridge failed to request and receive

approval for this leave before she took off. Pl.’s Resp. Def.’s F. ¶¶ 19–25.

                                    IV. CONCLUSION

       For the foregoing reasons, the defendant’s motion for summary judgment is granted,

and Baldridge’s case is dismissed with prejudice.

       IT IS SO ORDERED this 10th day of October 2019.




                                                    UNITED STATES DISTRICT JUDGE




                                             7
